IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LISA SULLIVAN,                             : No. 657 MAL 2021
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
HOLY REDEEMER HOSPITAL AND                 :
MEDICAL CENTER AND HOLY                    :
REDEEMER HEALTH SYSTEM,                    :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.